CRICHTON, J.,
dissents.,
hi respectfully dissent &om the majority’s order to deny, respondent’s application for admission.. In my view, while respondent’s history of alcohol-related, criminal incidents is not to be ignored, he has demonstrated a commitment to rehabilitation through successful participation in a long-term inpatient program and has thus far satisfactorily complied, with all the obligations and conditions of his Lawyers Assistance Program agreement, executed over a year ago on October 7, 2014. Consequently, in accordance with this court’s prior jurisprudence1 involving similar facts, I would grant respondent conditional admission to the practice of law, subject to the following stringent conditions:
1. Petitioner shall continue to comply with the terms of the recovery agreement he signed with the Lawyers Assistance Program (“LAP”) on October 7, 2014.
*5562. Petitioner shall attend and successfully complete the next available LSBA’s Ethics School Program.
|¾3. The period of this conditional admission shall coincide with the period of petitioner’s LAP agreement. However, petitioner’s’ conditional admission status shall not be terminated until this court so orders.
4. Petitioner shall authorize the Executive Director of LAP to report any violations of the LAP agreement to the Office of Disciplinary Counsel (“ODC”). • •
5. Upon the expiration of the term of petitioner’s LAP agreement, the Executive Director of LAP shall forward to the ODC (a) a final report of petitioner’s progress and participation in LAP, and (b) a recommendation regarding the need for petitioner’s continued participation in LAP.
6. Following receipt of the report from LAP, the ODC shall file a report in this court in which it shall recommend whether the conditional admission shall be allowed to terminate or shall be extended.
7. Petitioner shall cooperate with LAP and the,ODC, and shall comply with any and all requirements imposed upon him by LAP and the ODC.
i

. See, In re Committee on Bar Admissions CFN-95, 15-0852 (La.5/5/15), 171 So.3d 919; In re Committee on Bar Admissions CFN-1447, 15-0786 (La.4/29/15), 166 So.3d 237.